DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on January 11, 2022 has been entered.  Applicant has:  amended claims 1-2, 9-10 and 17-18.  Claims 1-20 remain pending, have been examined and currently stand rejected. 

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/14/2021 and 3/24/2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  	Here, it is determined that claims 1-8 are directed to the statutory category of a process, claims 9-16 are directed to the statutory category of a manufacture, and claims 17-20 are directed to the statutory category of a machine, where the manufacture and machine include the process limitations that are directed to substantially the same subject matter of the process.  Therefore, we proceed to step 2A, Prong One. 
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
generating a digital asset on a distributed digital ledger transaction network, the digital asset comprising a resource and having a linear data type as an attribute of the digital asset;
identifying a request for a transaction to transfer the digital asset via the distributed digital ledger transaction network from a first user account to a second user account on a state data structure of the distributed digital ledger transaction network;
determining, based on the linear data type of the digital asset within the request for the transaction, that the digital asset is subject to one or more linear typing rules that enforce linearity with regard to management of the digital asset on the distributed digital ledger transaction network; 
determining that the request for the transaction satisfies the one or more linear typing rules associated with the linear data type of the digital asset; and
based on determining that the request for the transaction satisfies the one or more linear typing rules, modifying a state data structure of the distributed digital ledger transaction network to reflect a transfer of the digital asset from the first user account to the second user account via the transaction.
	Here, the claims are directed to the abstract idea of managing one or more assets according to one or more rules associated with the asset.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic practice (e.g., processing/recording transactions based on associated rules), and/or a commercial or legal interaction (e.g., managing/recording a transaction between a first user account and a second user account based on associated rules).  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  Furthermore, the Federal Circuit has explained that “the ‘directed to’ inquiry applies a stage-one filter to claims, considered in light of the specification, based on whether ‘their character as a whole is directed to excluded subject matter.’”  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) (quoting Internet Patents Corp. v. Active Network, Inc., 790 F .3d 1343, 1346 (Fed. Cir. 2015)).  It asks whether the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an "abstract idea" for which computers are invoked merely as a tool.  See id. at 1335-36.  Here, it is clear that the claim(s) focus on an abstract idea, and not on any improvement to technology and/or a technical field.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a distributed digital ledger transaction network, at least one processor, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Here, Claim 1 recites the additional element of a distributed digital ledger transaction network.  The distributed digital ledger transaction network is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  See MPEP 2106.05(f).  There is no indication in the claim(s) that this computing component in combination with the abstract idea leads to an improvement of the computing device, or another technology, or to a technical field.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Independent claim 9 recites the same additional element, accordingly, the analysis for claim 1 is also applicable to claim 9.  Independent claim 17 recites the additional elements of:  at least one processor; at least one non-transitory computer-readable medium storing instructions; and a distributed digital ledger transaction network.  As with claim 1, here all of the computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component and/or device.  See MPEP 2106.05(f).  The claims’ use of at least one processor, at least one non-transitory computer-readable medium, and/or distributed digital ledger transaction network does not transform the claimed subject matter into a patent-eligible application because the claims do not require any nonconventional computer components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for the performance of the abstract idea on a generic computing/processing device.  Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6-7 (Fed. Cir. June 27, 2016).  Additionally, Examiner finds no indication in the Specification, that the operations recited in the independent claims require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a distributed digital ledger transaction network, at least one processor, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claims 1, 9 and 17 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-8, 10-16 and 18-20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  
	Dependent claims 2-4, and 10-12 further define the linear typing rule element (i.e., “a programming language”) and the content of the linear tying rule (i.e. a first and a second linear typing rule). Under the broadest reasonable interpretation, a “linear typing rule,” as recited in the claims, reads on a permission, right, or license, accordingly claims 2-4 and 10-12 are essentially claiming an abstract idea (i.e., a permission, right, license, etc.) which includes two parts (i.e., limits on number of transfer and limits on duplication). There are no additional elements in claims 2-4 and 10-12 for consideration under Steps 2A. 2 or Step 2B beyond those discussed with respect to claim 1 above, and therefore claims 2-4 and 10-12 are ineligible. 
	Dependent claims 5-6 and 13-14 repeat steps similar to those performed in claim 1 but within the context of an “additional transaction”, therefore, claims 5-6 and 13-14 merely elaborate on the abstract idea found in claim 1.  As currently recited, there is nothing in claims 5-6 and 13-14 about the additional transaction step activity that changes the steps of functions of claim 1 such that the claims 5-6 change or eliminate the abstract idea.  Claims 5-6 and 13-14 further recite rejecting the request for the transaction if the request fails to comply the linear typing rule, which is a necessary step of carrying out the abstract idea of the fundamental economic practice. There are no additional elements in claims 5-6 and 13-14 for consideration under Steps 2A. 2 or Step 2B beyond those discussed with respect to claim 1 above, and therefore claims 5-6 and 13-14 are ineligible. 
	Dependent claims 7 and 15 recite the linear data type of the digital asset is divisible and mergeable pursuant to the rules. Elaborating on the nature or source of the data subject to the abstract idea does not differentiate the abstract idea identified above. There are no additional elements in claims 7 and 15 for consideration under Steps 2A. 2 or Step 2B beyond those discussed with respect to claim 1 above, and therefore claims 7 and 15 are ineligible.
	Dependent claims 8, 16 and 20 recite the digital asset comprises a digital currency. Specifying the content or source of data information does not make the recited limitation less abstract. Further, claims 8, 16 and 20 defines the digital asset as “a digital currency,” which is a commonly used intermedium in business transaction, and further affirms the claim is directed to a fundamental economic practice. There are no additional elements in claims 8, 16, and 20 for consideration under Steps 2A. 2 or Step 2B beyond those discussed with respect to claim 1 above, and therefore claims 8, 16 and 20 are ineligible.
	Claim 18 combines limitations from claims 2 and 7 and claim 19 combines limitations from claims 3 and 4, therefore are directed to the same abstract idea and rejected as reasons set above.
	In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0251080 A1) in view of Fay et al. (US 2016/0292672 A1) (“Fay”).
Regarding Claims 1, 9 and 17:  Lu, which like the present invention is direct to business transaction process performed in blockchain network, discloses:
(Claim 1) A method comprising:
(Claim 9) A non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to:
(Claim 17) A system comprising: at least one processor; and at least one non-transitory computer-readable medium storing instructions thereon that, when executed by the at least one processor, cause the system to:
(See at least Lu [0016] “Implementations of the present disclosure include computer-implemented methods for transferring digital assets within a blockchain network.”; Lu Claim 7 “A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for merger of smart assets in a blockchain network, the operations comprising…”; Lu Claim 13 “A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for merger of smart assets in a blockchain network, the operations comprising…”)
(Claims 1,9, and 17) generating a digital asset on a distributed digital ledger transaction network, the digital asset comprising a resource and having a linear data type as an attribute of the digital asset (See at least Lu [0022-0026]; [0037].  Where a digital asset (i.e. smart asset) is generated (i.e. created) on a distributed digital ledger transaction network (i.e. blockchain network), the digital asset comprising a resource (i.e. any appropriate type of real-world asset that can be held, or owned by an entity, e.g., monetary funds, oil, fuel, food, etc.) and having a linear data type (i.e. type identifier) as an attribute (e.g., a field) of the digital asset.);
(Claims 1,9, and 17) identifying a request for a transaction to transfer the digital asset via the distributed digital ledger transaction network from a first user account to a second user account of the distributed digital ledger transaction network (See at least Lu [0034]; [0036]; [0062]; Fig. 4.  Where a request for a transaction (i.e. transfer request) to transfer the digital asset (i.e. smart asset) via the distributed digital ledger transaction network (i.e. via the blockchain network) from a first user account (i.e. a first identifier of a first node) to a second user account (i.e. a second identifier of a second node) of the distributed digital ledger transaction network is identified.);
 (Claims 1,9, and 17) determining, based on the linear data type of the digital asset within the request for the transaction, that the digital asset is subject to one or more linear typing rules that enforce linearity with regard to management of the digital asset on the distributed digital ledger transaction network (See at least Lu [0041-0042]; [0063-0065].  Where it is determined, based on the linear data type (i.e. type identifier) of the digital asset (i.e. smart asset) within the request for the transaction (i.e. transfer request), that the digital asset is subject to one or more linear typing rules (e.g., a rule that determines whether the smart asset is transferable) that enforce linearity (i.e. enforce legitimate transfers) with regard to management of the digital asset on the distributed digital ledger transaction network.);
determining that the request for the transaction satisfies the one or more linear typing rules associated with the linear data type of the digital asset (See at least Lu [0041-0042]; [0048]; [0063-0065].  Where it is determined that the request for the transaction (i.e. transfer request) satisfies the one or more linear typing rules (e.g., a rule that determines whether the smart asset is transferable) associated with the linear data type (i.e. type identifier) of the digital asset (i.e. smart asset) when the “canTransfer” function returns “TRUE”.); and 
(Claims 1,9, and 17) modifying a state data structure of the distributed digital ledger transaction network to reflect a transfer (See at least Lu [0017-0018]; [0034].  Where a state data structure (i.e. a blockchain/ledger) of the distributed digital ledger transaction network (i.e. blockchain network) is modified (i.e. via storing information on the blockchain/ledger) to reflect a transfer (i.e. a transaction between two or more entities).).  
	As indicated in the rejection seen above, Lu discloses the use of one or more rules in determining whether a transfer of a digital asset can occur as part of a transaction on the blockchain network.  Lu [0041-0042]; [0048]; [0063-0065].  Lu further discloses that a blockchain (i.e. ledger) can store information associated with transactions that are performed between two or more entities participating in the consortium blockchain network.  Lu [0034].  However, Lu does not explicitly disclose based on determining that the request for the transaction satisfies the one or more linear typing rules, modifying a state data structure of the distributed digital ledger transaction network to reflect a transfer of the digital asset from the first user account to the second user account via the transaction.	Fay, on the other hand, teaches based on determining that the request for the transaction satisfies the one or more linear typing rules, modifying a state data structure of the distributed digital ledger transaction network to reflect a transfer of the digital asset from the first user account to the second user account via the transaction (See at least Fay [0026-0027]; [0045]; [0054-0057].  Where based on determining that the request for the transaction satisfies the one or more linear typing rules (i.e. based on determining that the received order matches/satisfies another order based on rules implemented by the exchange computer system), modifying a state data structure (i.e. modify a blockchain, e.g., by adding one or more transactions to the blockchain) of the distributed digital ledger transaction network (i.e. of a blockchain computer system) to reflect a transfer of the digital asset (i.e. asset) from the first user account (e.g., Trader A’s account/wallet) to the second user account (e.g., Trader B’s account/wallet) via the transaction (i.e. via the transaction from A to B).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method of using of one or more rules in determining whether a transfer of a digital asset can occur as part of a transaction on the blockchain network, and storing information associated with transactions performed between two or more entities on the blockchain, to include the teachings of Fay, in order to allow an exchange computer system to monitor for completed trades/transfers on the blockchain so that corresponding transaction logs/ledgers can be updated (Fay [0056-0058]).  

Regarding Claims 2 and 10:  The combination of Lu and Fay discloses the method of claim 1 and the non-transitory computer-readable medium of claim 9.  Lu further discloses:  wherein the one or more linear typing rules are part of a programming language that is utilized to prevent use of non-complying transactions in modifying the state data structure of the distributed digital ledger transaction network (See at least Lu [0039]; [0041-0048]; [0063-0064].  Where the one or more linear typing rules (e.g., a rule that determines whether the smart asset is transferable) are part of a programming language (i.e. pseudo-code, e.g., code in a smart contract) that is utilized to prevent use of non-complying transactions in modifying the state data structure (e.g., to prevent non-transferable assets, or transactions thereof, from being recorded in the blockchain/ledger) of the distributed digital ledger transaction network (i.e. of the blockchain network).).
Examiner Note:  The phrase “wherein the one or more linear typing rules are part of a programming language” is non-functional descriptive material as it only describes, at least in part, the particular format of the one or more linear typing rules, however, the fact that the one or more linear typing rules are part of a programming language fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	Additionally, the portion of the limitation that recites “that is utilized to prevent use of non-complying transactions in modifying the state data structure of the distributed digital ledger transaction network” is merely a recited intended use/result of the one or more linear typing rules.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claims 3 and 11:  The combination of Lu and Fay discloses the method of claim 1, the non-transitory computer-readable medium of claim 9, and the system of claim 17.  Lu further discloses wherein the one or more linear typing rules comprises a first linear typing rule to utilize the digital asset having the linear data type exactly once in the transaction (See at least Lu [0041].  Where the one or more linear typing rules  (e.g., a rule that determines whether the smart asset is transferable) comprises a first linear typing rule to utilize the digital asset (i.e. smart asset) having the linear data type (i.e. type identifier) exactly once in the transaction (i.e. only allow the transfer in whole number units, e.g., you can transfer exactly 1 chair but you cannot transfer 1.5 chairs – see Lu [0041]).).

Regarding claims 5 and 13:  The combination of Lu and Fay discloses the method of claim 3 and the non-transitory computer-readable medium of claim 11.  Lu further discloses:
identifying an additional request for an additional transaction to transfer an additional digital asset having the linear data type via the distributed digital ledger transaction network (See at least Lu [0036]; [0041]; [0062]; Fig. 4.  Where an additional request (i.e. transfer request) for an additional transaction to transfer an additional digital asset (i.e. smart asset) having the linear data type (i.e. type identifier, e.g., chair) via the distributed digital ledger transaction network (i.e. via the blockchain network) is identified.);
determining the additional request for the additional transaction utilizes the additional digital asset having the linear data type more than once (See at least Lu [0041].  Where it is determined that the additional request (i.e. transfer request) for the additional transaction utilizes the additional digital asset (i.e. smart asset) having the linear data type (i.e. type identifier, e.g., chair) more than once (e.g., when there is a request to transfer 1.5 chairs instead of 1 chair).); and
rejecting the additional request for the additional transaction based on determining that the additional request for the additional transaction violates the first linear typing rule from the one or more linear typing rules (See at least Lu [0041-0042]; [0064].  Where the additional request for the additional transaction is rejected (i.e. the transaction is terminated, e.g., by returning a “FALSE” indication) based on determining that the additional request for the additional transaction violates the first linear typing rule from the one or more linear typing rules (i.e. based on determining that the transfer request violates the rule indicating that chairs cannot be transferred except as whole numbers).).

Regarding claims 7 and 15:  The combination of Lu and Fay discloses the method of claim 2 and the non-transitory computer-readable medium of claim 10.  Lu further discloses:  wherein the digital asset having the linear data type is divisible and mergeable pursuant to the programming language and the one or more linear typing rules (See at least Lu [0003]; [0023]; [0041] “a smart asset with the type identifier "fuel" can be transferred in the requested units, as the real-world asset represented by the smart asset (fuel) can be physically divided for transfer in fractional units ( e.g., can transfer 1.5 gallons of fuel).”; [0049].  Where the digital asset (i.e. smart asset) having the linear data type is divisible (i.e. can be divided) and mergeable (i.e. merged together) pursuant to the programming language and the one or more linear typing rules.). 
Examiner Note:  The phrase “wherein the digital asset having the linear data type is divisible and mergeable pursuant to the programming language and the one or more linear typing rules” is non-functional descriptive material as it only describes, at least in part, characteristics of the digital asset, however, the fact that the digital asset is divisible and/or mergeable fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claims 8, 16 and 20:  The combination of Lu and Fay discloses the method of claim 1, the non-transitory computer-readable medium of claim 9, and the system of claim 17.  Lu further discloses:  wherein the digital asset comprises a digital currency maintained within the state data structure of the distributed digital ledger transaction network (See at least Lu [0023] “Digital assets exchanged within a blockchain network represent value. For example, crypto-currencies, such as Bitcoin, represents value that can be used to purchase products, and/or services. Crypto-currencies are provided as an alternative to real-word, physical currencies (e.g., Chinese yuan, US dollar).”; [0034].  Where the digital asset comprises a digital currency (i.e. crypto-currencies, e.g., Bitcoin) maintained within the state data structure (i.e. blockchain/ledger) of the distributed digital ledger transaction network (i.e. blockchain network).).
Examiner Note:  The phrase “wherein the digital asset comprises a digital currency maintained within the state data structure of the distributed digital ledger transaction network” is non-functional descriptive material as it only describes, at least in part, the particular composition of the digital asset, however, the fact that the digital asset is of a particular type or composition fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 18:  The combination of Lu and Fay discloses the system of claim 17.  Lu further discloses wherein:  
the one or more linear typing rules are part of a programming language that is utilized to prevent use of non-complying transactions in modifying the state data structure of the distributed digital ledger transaction network (See at least Lu [0039]; [0041-0048]; [0063-0064].  Where the one or more linear typing rules (e.g., a rule that determines whether the smart asset is transferable) are part of a programming language (i.e. pseudo-code, e.g., code in a smart contract) that is utilized to prevent use of non-complying transactions in modifying the state data structure (e.g., to prevent non-transferable assets, or transactions thereof, from being recorded in the blockchain/ledger) of the distributed digital ledger transaction network (i.e. of the blockchain network).); and 
the digital asset having the linear data type is divisible and mergeable pursuant to the programming language and the one or more linear typing rules (See at least Lu [0003]; [0023]; [0041] “a smart asset with the type identifier "fuel" can be transferred in the requested units, as the real-world asset represented by the smart asset (fuel) can be physically divided for transfer in fractional units ( e.g., can transfer 1.5 gallons of fuel).”; [0049].  Where the digital asset (i.e. smart asset) having the linear data type is divisible (i.e. can be divided) and mergeable (i.e. merged together) pursuant to the programming language and the one or more linear typing rules.). 
Examiner Note:  The phrase “wherein the one or more linear typing rules are part of a programming language” is non-functional descriptive material as it only describes, at least in part, the particular format of the one or more linear typing rules, however, the fact that the one or more linear typing rules are part of a programming language fails to affect how any of the positively recited steps are performed.  Additionally, the phrase “wherein the digital asset having the linear data type is divisible and mergeable pursuant to the programming language and the one or more linear typing rules” is non-functional descriptive material as it only describes, at least in part, characteristics of the digital asset, however, the fact that the digital asset is divisible and/or mergeable fails to affect how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	Additionally, the portion of the limitation that recites “that is utilized to prevent use of non-complying transactions in modifying the state data structure of the distributed digital ledger transaction network” is merely a recited intended use/result of the one or more linear typing rules.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

	Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Fay, as applied above, and further in view of Schnell (US 2008/0256592 A1).
Regarding Claims 4 and 12:  The combination of Lu and Fay discloses the method of claim 3 and the non-transitory computer-readable medium of claim 11.  Lu shows that it was known in the art before the effective filing data of the invention to operate a system and method in which transferring of digital assets can be performed according to specific rules.  However, Lu does not explicitly disclose wherein the one or more linear typing rules comprises a second linear typing rule against duplicating the digital asset having the linear data type.	Schnell, on the other hand, which like the present invention is directed to managing digital rights for assets, teaches:  wherein the one or more linear typing rules comprises a second linear typing rule against duplicating the digital asset having the linear data type (See at least Schnell [0028] “License server 108, meanwhile, includes one or more licenses 114, each of which may bind to one or more domains. Each license 114 generally contains policy that specifies rights or restrictions defining how a content-consuming device is allowed to consume digital content, such as the digital content within content packages 112. For instance, the rights or restrictions may specify that a device has a right to consume the digital content. The rights or restrictions may also specify a play count that defines how many times a device may consume the content. Similarly, the rights or restrictions may specify an expiration date, after which point the device may no longer consume the digital content. Specified rights or restrictions may also include output protections to place restrictions on a device's right to copy the digital content. Furthermore, licenses 114 may include policy specifying multiple other rights or restrictions, including those well-known in conventional DRM systems.”).
Accordingly, Schnell shows that it was known to control/permit digital rights when protecting digital assets, e.g., controlled by rules regarding how, when, where, and by whom activities, e.g., moving, accessing, modifying, etc. can be performed.  Schnell complements the linear typing rule feature of Lu by providing more details regarding the rules directing a transaction.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method/system that uses various rules that are based on the type of asset in the transaction, to include the teachings of Schnell, in order to assign different policies/rules to different assets (Schnell [0004]).

Regarding Claim 19:  The combination of Lu and Fay discloses the system of claim 17.  Lu further discloses wherein the one or more linear typing rules comprises a first linear typing rule to utilize the digital asset having the linear data type exactly once in the transaction (See at least Lu [0041].  Where the one or more linear typing rules  (e.g., a rule that determines whether the smart asset is transferable) comprises a first linear typing rule to utilize the digital asset (i.e. smart asset) having the linear data type (i.e. type identifier) exactly once in the transaction (i.e. only allow the transfer in whole number units, e.g., you can transfer exactly 1 chair but you cannot transfer 1.5 chairs – see Lu [0041]).).	Accordingly, Lu shows that it was known in the art before the effective filing data of the invention to operate a system and method in which transferring of digital assets can be performed according to specific rules.  However, Lu does not explicitly disclose wherein the one or more linear typing rules comprises a second linear typing rule against duplicating the digital asset having the linear data type.	Schnell, on the other hand, which like the present invention is directed to managing digital rights for assets, teaches:  wherein the one or more linear typing rules comprises a second linear typing rule against duplicating the digital asset having the linear data type (See at least Schnell [0028] “License server 108, meanwhile, includes one or more licenses 114, each of which may bind to one or more domains. Each license 114 generally contains policy that specifies rights or restrictions defining how a content-consuming device is allowed to consume digital content, such as the digital content within content packages 112. For instance, the rights or restrictions may specify that a device has a right to consume the digital content. The rights or restrictions may also specify a play count that defines how many times a device may consume the content. Similarly, the rights or restrictions may specify an expiration date, after which point the device may no longer consume the digital content. Specified rights or restrictions may also include output protections to place restrictions on a device's right to copy the digital content. Furthermore, licenses 114 may include policy specifying multiple other rights or restrictions, including those well-known in conventional DRM systems.”).
Accordingly, Schnell shows that it was known to control/permit digital rights when protecting digital assets, e.g., controlled by rules regarding how, when, where, and by whom activities, e.g., moving, accessing, modifying, etc. can be performed.  Schnell complements the linear typing rule feature of Lu by providing more details regarding the rules directing a transaction.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method/system that uses various rules that are based on the type of asset in the transaction, to include the teachings of Schnell, in order to assign different policies/rules to different assets (Schnell [0004]).

	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Fay, as applied above, and further in view of Rutherford, “4 types of bank account data errors that may be causing payment failure, Fraud Prevention”, accessible at: https://
www.experian.co.uk/blogs/latest-thinking/fraud-prevention/4-types-of-bank-account-data-errors-may-causing-payments-failure/, 2014 (hereinafter “Rutherford”).
Regarding Claims 6 and 14:  The combination of Lu and Fay discloses the method of claim 3 and the non-transitory computer-readable medium of claim 11.  Lu further discloses:
identifying an additional request for an additional transaction to transfer an additional digital asset having the linear data type via the distributed digital ledger transaction network from the first user account (See at least Lu [0036]; [0041]; [0062]; Fig. 4.  Where an additional request (i.e. transfer request) for an additional transaction to transfer an additional digital asset (i.e. smart asset) having the linear data type (i.e. type identifier, e.g., chair) via the distributed digital ledger transaction network (i.e. via the blockchain network) from the first user account (i.e. first identifier of the first node) is identified.); and
rejecting the additional request for the additional transaction as a violation of the first linear typing rule from the one or more linear typing rules (See at least Lu [0041-0042]; [0064].  Where the additional request for the additional transaction is rejected (i.e. the transaction is terminated, e.g., by returning a “FALSE” indication) as a violation of the first linear typing rule from the one or more linear typing rules (i.e. based on determining that the transfer request violates the rule indicating that chairs cannot be transferred except as whole numbers).).
	Lu does not explicitly disclose wherein the additional request for the additional transaction fails to identify a recipient user account, however, this difference is only found in the non-functional descriptive material that describes characteristics/details about the additional request.  The fact that the additional request fails to identify a recipient user account fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the additional request is rejected because the request fails to identify the recipient user account.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).	Additionally or alternatively, Rutherford, who discusses reasons for payment failure, teaches:  wherein the additional request for the additional transaction fails to identify a recipient user account  (See at least Rutherford p. 1 “Account number error: Occurs when the payment instruction reaches a bank but the account does not exist. But crucially how this type of error is dealt with varies from country to country. In the US, it is normal practice to immediately reject the transaction.”). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lu’s method of rejecting a transfer/transaction request in response to violating one or more rules associated with the transfer/transaction request, to include Rutherford’s teachings of rejecting transactions that fail to identify a recipient account (e.g., because it does not exist), in order to prevent data errors that may cause payment failure (Rutherford p. 1).  Additionally, since Lu teaches that it was known in the art to reject a transaction request based on violating certain rules, and Rutherford teaches that it was known in the art to reject a transaction based on failing to identify a recipient user account, it merely would have been a simple substitution of the particular rule used in determining whether the transaction request is valid.  Thus, the simple substitution of one known element (i.e. rule) for another producing a predictable result renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive.
	Applicant argues that the currently amended independent claims integrate any recited abstract ideas into a practical application as they improve the functioning of a computer systems that implement a distributed digital ledger transaction network.  Amendment, p. 12.  Specifically, Applicant points to the manner in which the digital assets are generated and managed with respect to the linear data type.  Id.  Examiner respectfully disagrees with Applicant’s conclusions.  With respect to the generating of the digital asset, Applicant is not claiming a particular manner the digital asset is generated.  Rather, the independent claims merely recite, at a high level, that the digital asset comprises a resource and has a type.  It is well-established in the financial industry that assets, such as stocks and bonds, can be associated with different resources, types and/or rules.  Here applicant is merely applying that same concept to a blockchain environment without providing any specific details as to how those types are associated with the digital assets.  With respect to the managing of the digitals assets based on the linear data types, Examiner contends this concept falls within the confines of the identified abstract idea (i.e. “managing one or more assets according to one or more rules associated with the asset”), and fails to provide any limitations, or combination of limitations, that indicate the claimed invention is improving the functioning of a computer, technology, or technical field.  For example, Applicant is not claiming a particular manner of using linear data types and their associated rules in a particular manner that is unique to a blockchain environment.  Rather, the claims look at an identifier, the rules associated with an identifier, and then apply rules specific to that identifier.  This is fundamentally no different than processing a loan request at a bank based on rules associated with the particular type of loan being requested.  Generally linking the use of the judicial exception to a particular environment (e.g., a blockchain network) does not integrate the judicial exception into a practical application.  See MPEP 2106.05(h).
	Applicant also argues that the claims are integrated into a practical application because the claimed invention utilizes the linear data type associated with a digital asset to provide more security with regards to how a state data structure of the distributed digital ledger transaction network is modified to reflect ownership of the digital asset.  Amendment, p. 13.  Examiner respectfully disagrees with applicant’s conclusion and contends that the conditional modification of the state data structure is part of the abstract idea.  Accordingly, because this feature is part of the abstract idea (e.g., managing one or more assets according to one or more rules associated with the asset), it cannot integrate that idea into a practical application or provide significantly more than the abstract idea.  Examiner further notes that while the claimed invention could theoretically be used to reduce loss of digital assets, the claimed invention currently fails to capture/recite this concept.
For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.
Claim Rejections – 35 U.S.C. § 102/103
	Applicant’s argues that Lu does not disclose "determining that [a] request for [a] transaction satisfies [] one or more linear typing rules associated with [a] linear data type of [a] digital asset."  Amendment, pp. 13-14.  Examiner respectfully disagrees.  Lu discloses where it is determined that the request for the transaction (i.e. transfer request) satisfies the one or more linear typing rules (e.g., a rule that determines whether the smart asset is transferable) associated with the linear data type (i.e. type identifier) of the digital asset (i.e. smart asset) when the “canTransfer” function returns “TRUE”.  Lu [0041-0042]; [0048]; [0063-0065].
	Applicant argues that Lu does not disclose "based on determining that the request for the transaction satisfies the one or more linear typing rules, modifying a state data structure of [a] distributed digital ledger transaction network to reflect a transfer of the digital asset from [a] first user account to [a] second user account via the transaction," as recited by currently amended independent claim 1 and as similarly recited by currently amended independent claims 9 and 17.  Amendment pp. 13-14.  Examiner agrees.  Lu discloses where a state data structure (i.e. a blockchain/ledger) of the distributed digital ledger transaction network (i.e. blockchain network) is modified (i.e. via storing information on the blockchain/ledger) to reflect a transfer (i.e. a transaction between two or more entities).  Lu [0017-0018]; [0034].  However, Lu does not explicitly disclose based on determining that the request for the transaction satisfies the one or more linear typing rules, modifying a state data structure of the distributed digital ledger transaction network to reflect a transfer of the digital asset from the first user account to the second user account via the transaction.  Accordingly, Examiner has added an additional reference, Fay, to the prior art rejection to teach this feature.  Fay discloses where based on determining that the request for the transaction satisfies the one or more linear typing rules (i.e. based on determining that the received order matches/satisfies another order based on rules implemented by the exchange computer system), modifying a state data structure (i.e. modify a blockchain, e.g., by adding one or more transactions to the blockchain) of the distributed digital ledger transaction network (i.e. of a blockchain computer system) to reflect a transfer of the digital asset (i.e. asset) from the first user account (e.g., Trader A’s account/wallet) to the second user account (e.g., Trader B’s account/wallet) via the transaction (i.e. via the transaction from A to B).  Fay [0026-0027]; [0045]; [0054-0057].  Accordingly, the combination of Lu and Fay teach all of the limitations recited in amended claims 1, 9 and 17.	For the above reasons, and for those set forth in the 35 U.S.C. § 102(a)(2) and 103 rejections above, all claims remain rejected under 35 U.S.C. § 102(a)(2) or 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Simons (US 2020/0021569 A1) discloses systems, methods, and software to execute functionalities of a blockchain operating system. A transactional request for an operating system instruction is received from a user device in a distributed network of nodes. The transactional request is authenticated in the distributed network of nodes based on data associated with the transactional request. A blockchain is then evaluated for one or more scripts associated with the transactional request. In response, the operating system instruction is generated based on the one or more scripts. The operating system instruction is then transferred to the user device in the distributed network or nodes.
Boyd (US 2019/0188335 A1) discloses system, methods, and computer program products that provide an information asset management system including an information asset registry that stores metadata of information assets and having a logical structure that lineally links information assets. The logical structure includes data structures having a logical element comprising an identifier identifying an information asset, logical elements including metadata of the information asset, and logical elements including lineage information that relates the information asset to other information assets. The program instructions cause the information asset management to perform operations including receiving a query for information describing a first information asset. The operations also include determining lineal links between the first information asset and other information assets. The operations further include retrieving the metadata of the first in formation asset and the information assets. The operations further include providing a result based on the metadata of on the first information asset and the other information asset.
Fahhl  (WO 2018130910 A1) discloses a peer-to-peer exchange platform that is designed to unlock transactions and exchange potential by providing affordable access to exchanges that occur in real-time using secure blockchain security. The present exchange platform provides programmable smart contracts with built-in rules over the internet in a peer-to-peer configuration. The exchange platform provides added sophistication, reduced risk, and increased accessibility while minimizing cost, delays and risk.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        May 27, 2022

/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685